DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skiba et al. (US 9,432,325).
Regarding Claim 1, Skiba et al discloses a corpus processing method, comprising: obtaining a message input by a user (The social media network API 204 can receive messages from and send messages to the social media network 140, 144, and/or 148) (col. 8, line 60-col. 9, line 10); retrieving a reply message matching the message input by the user from a plurality of candidate corpora (For example, if a user asks for a manual, the input of the text word “manual” can cause the dialog system 160, in accordance with a dialog data structure, to send information about one or more manuals) (col. 9, line 57-col. 11, line 17) that include candidate corpora obtained after removing a negative emotion candidate corpus (The system described herein can first search the incoming posts for sentences of negative sentiment and then can employ language analysis to eliminate words and/or phrases that are not communicating any useful information, questions, or intent (i.e., “I hate united!!!!!!!!!!!!!” or “Delta sucks, sucks, sucks.” is not useful)) (col. 2, lines 39-56); and sending the reply message (Further, the social media network API 204 can receive a generally or standard format response message, from the dialog system 160, and translate that response into a particularly or specifically formatted response message that can be posted to the corresponding social media network 140, 144, and/or 148) (col. 8, line 60-col. 9, line 10).
Regarding Claim 6, Skiba et al disclose a corpus processing apparatus, comprising: a processor (The computer system 600 may also include a processing acceleration unit 635, which can include a DSP, a special-purpose processor, and/or the like) (col., 19, lines 55-62); and a memory for storing instructions executable by the processor (working memory 640, which may include RAM and ROM devices) (col. 19, lines 55-62), 
Claim 11 is rejected for the same reason as claim 1.
Allowable Subject Matter
Claims 2-5, 7-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “inputting a candidate corpus in the candidate corpus set into the emotion recognition model and determining the negative emotion candidate corpus in the candidate corpus set based on an output of the emotion recognition model and a preset negative emotion score threshold” as recited in claims 2, 7, and 12.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ioannou et al. (US 10,530,714) discloses triggering conditional automated social posts.
Kelly et al. (US 2019/0318283) discloses adaptively executing user routines based on user interactions
Ioannou et al. (US 2020/0036660) discloses triggering conditional automated social posts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672